


110 HRES 769 IH: Congratulating the government and people of

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 769
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2007
			Ms. Foxx (for
			 herself, Mr. Kuhl of New York,
			 Mr. Whitfield,
			 Mr. Gutierrez, and
			 Mr. Cohen) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Congratulating the government and people of
		  Turkey as they celebrate Republic Day, and for other purposes.
	
	
		Whereas every year on October 29, Turkey celebrates
			 Republic Day, commemorating the day when Turkey became a republic;
		Whereas on October 29, 1923, the Republic of Turkey was
			 formally established and Mustafa Kemal Atatürk, the visionary leader of modern
			 Turkey, became its first President;
		Whereas Turkey is the only secular, pluralistic,
			 westward-looking democracy with a predominantly Muslim population;
		Whereas Turkey has a significant and constructive physical
			 and influential reach into the Balkans, the Middle East, the Caucasus, and
			 Central Asia;
		Whereas the United States and Turkey share common values
			 of democracy, diversity, tolerance, social mobility, and the separation of
			 religious and civic life;
		Whereas Anatolia, home of the Republic of Turkey, has been
			 a cradle of civilizations for millennia;
		Whereas the city states of the Lycian Federation, located
			 in Patara, Turkey, inspired the Founding Fathers of the United States as they
			 wrote the Constitution of the United States;
		Whereas the United States and Turkey have been close
			 friends and allies for more than half a century;
		Whereas Turkish Americans, leaders in many walks of life
			 ranging from the arts, science, academia, and business, are a proud heritage
			 community;
		Whereas Turkish Americans are goodwill ambassadors of the
			 friendship between the United States and Turkey and in celebrating their rich
			 cultural heritage, Turkish Americans enrich society in the United States and
			 the United States’ understanding of that part of the world;
		Whereas Turkey is becoming a reliable energy hub for the
			 Western World in a highly volatile region, completing the East-West Energy
			 Corridor;
		Whereas for decades Turkey stood as the bulwark of the
			 North Atlantic Treaty Organization (NATO) on the southeastern flank of the
			 Alliance and guarded a long common border with the Soviet Union;
		Whereas since the end of the Cold War, Turkey has become
			 an important partner of the United States in facing new major challenges such
			 as international terrorism, ethnic and religious extremism and fundamentalism,
			 energy security and diversity, the proliferation of weapons of mass
			 destruction, and international organized crime including drug and human
			 trafficking;
		Whereas in 1999 President Clinton announced that the
			 United States and Turkey had a strategic partnership, further
			 defining and reinforcing a relationship based on common interests and mutual
			 values;
		Whereas in July 2006, the United States and Turkey signed
			 a Shared Vision Document, outlining a strategic vision for
			 bilateral cooperation and coordination on a wide range of international matters
			 of common concern;
		Whereas in 2006, Turkey was the 30th largest market for
			 United States exports, totaling $5,723,000,000 and the 44th largest source of
			 imports, totaling $5,359,000,000, resulting in a $364,000,000 trade surplus for
			 the United States;
		Whereas from January to July of 2007, Turkey remained the
			 30th largest market for United States exports, reaching $3,771,000,000 and the
			 45th largest source of imports, reaching $2,703,000,000, resulting in a
			 $1,068,000,000 trade surplus for the United States, nearly three times more
			 than during the same period in 2006;
		Whereas Turkey continues to play an important role in
			 Afghanistan, having twice commanded the International Security Assistance
			 Force, and maintains a Provincial Reconstruction Team in Afghanistan, that
			 builds schools, hospitals, and roads; and
		Whereas Turkey plays a crucial role in helping supply
			 services and equipment to United States forces in Iraq: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)recognizes Turkey
			 as one of the most important strategic partners of the United States;
			(2)commends the
			 government and people of Turkey for strengthening its democracy and becoming a
			 source of stability in its region;
			(3)expresses
			 appreciation for Turkey’s efforts in the global war on terrorism; and
			(4)congratulates the
			 government and people of Turkey as they celebrate Republic Day.
			
